DETAILED ACTION
	
Response to Amendment
Amendment filed 01-15-2021 is acknowledged. Claims 1, 9 and 10 have been amended to recite “…wherein a plurality of protrusions and recesses are formed on a surface of the first protective sheet on the side opposite to the surface in contact with the first tab stack”.  Such amendment changed the scope of the invention and would require further search and consideration. Examiner recommends an RCE with the proposed amendment, however, JP 2013-012343 teaches a lithium secondary battery that comprises an electrode lead [4], and a protective layer [3] disposed on the lead, wherein the protective layer has a plurality of protrusions and recesses formed on it (see figure 6 which shows the protective layer [3] covering a surface of the lead [4] and figure 7 for different forms of the lead [4]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729